Geneva Capital Management LLC Code of Ethics and Personal Trading Policy 1 . Overview This Code of Ethics and Personal Trading Policy has been adopted by Geneva Capital Management LLC (“Geneva” or “Firm”), a wholly-owned subsidiary of Henderson Global Investors (North America) Inc. (“HGINA”) to set forth standards of conduct, for which, every director, officer and employee of Geneva is required to follow. On an annual basis, such persons will be required to acknowledge that they have received, read and complied with Geneva’s Compliance Policy Manual, which incorporates this policy. Furthermore, any new director, officer, or employee of Geneva will also be required to acknowledge that they have read and that they understand this policy. Questions concerning this policy should be directed to the Compliance Department. 2. Terms and Definitions A. Definitions (as used in this policy) 1. “Federal Securities Laws” means the Securities Act of 1933 (the “1933 Act”), the Securities Exchange Act of 1934, the Sarbanes-Oxley Act of 2002, the Investment Company Act of 1940 (the “1940 Act”), the Investment Advisers Act of 1940 (the “Advisers Act”), Title V of the Gramm-Leach Bliley Act, any rules adopted by the Securities and Exchange Commission (“SEC”) under any of these statues, the Bank Secrecy Act, and any rules adopted thereunder by the SEC or the Department of Treasury. 2. “Control” has the same meaning as set forth in Section 2(a)(9) of the 1940 Act which is the power to exercise a controlling influence over the management or policies of a company, unless such power is solely the result of an official position with such company. 3. “Employee” has the same meaning as “Supervised Person” as set forth in Section 202(a)(25) of the Advisers Act. In summary, a supervised person is any officer, director, partner, and employee of Geneva, and any other person who provides advice on behalf of Geneva and is subject to Geneva’s supervision and control. The term “Employee” also includes any employee of Geneva who, in connection with his or her regular functions or duties, makes or participates in making recommendations regarding the purchase or sale of securities by Geneva’s clients, and any natural person who controls the investment adviser and who obtains information concerning recommendations made to Geneva’s clients regarding the purchase or sale of securities. 1 4 . “Exempt Transactions” are those security transactions that are exempt from reporting requirements and include transactions in which the Employee has no direct or indirect influence or control.
